                             CASE 0:17-cr-00107-DWF-TNL Document 944 Filed 11/19/18 Page 1 of 1

                                      IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF MINNESOTA

                                                    CRIMINAL JURY TRIAL
UNITED STATES OF AMERICA,                                                 COURT MINUTES
                                                                     Case Number: CR 17-107 (DWF/TNL)
                                      Plaintiff,
   v.                                                        Date:                  11/19/2018
                                                             Court Reporter:        Lynne Krenz
Michael Morris (1),                                          Courthouse:            St. Paul
Pawinee Unpradit (4),                                        Courtroom:             Devitt
Saowapha Thinram (5),                                        Time Commenced:        8:46 AM /1:22 PM
Thoucharin Ruttanamongkongul (16),                           Time Concluded:        12:15 PM /5:01PM
Waralee Wanless (20),                                        Sealed Hearing Time:   0
                                                             Time in Court:         7 Hours & 18 Minutes
                                      Defendants.

Trial before Donovan W. Frank, United States District Judge, at St. Paul, Minnesota.

APPEARANCES:

   Plaintiff: Laura M Provinzino & Melinda A Williams, Assistant U.S. Attorney
   Defendant Morris: Robert. D. Sicoli,  CJA
   Defendant Unpradit: Daniel L. Gerdts,  CJA
   Defendant Thinram: Paul C. Engh,  CJA
   Defendant Ruttanamongkongul: Daniel C. Guerrero,  CJA
   Defendant Wanless: Bruce M. Rivers,  Retained

   Thai Interpreters: Phouratsaphone (Paul) Littana, CherLue Vang and Kanokon (Bee) Nimitbunanan.

PROCEEDINGS:

   X JURY Trial Held.
   X Trial continued to Tuesday, November 20, 2018 at 9:30 am.
   X Plaintiff=s witnesses: Richard Alexander and Chabaprai Boonluea

IT IS ORDERED:
   .
   x       Defendants remanded to the custody of the U.S. Marshal.

CLERK'S USE ONLY:

   X Number of trial days with evidence7.
   X Exhibits returned to counsel or parties.


                                                                                        s/Lori Sampson
                                                                                    Signature of Courtroom Deputy

M:\templates\CR Trial - Art III wpt                                                                    Template Updated 11/29/11
